DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2022 has been entered.
 
Status
	Applicant’s reply dated 29 November 2022 to the previous Office action dated 01 September 2022 is acknowledged. Pursuant to amendments therein, claims 1-18 and 20 are pending in the application.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka et al. (WO 2017/099207 A1; published 15 June 2017; of record; citations herein to English machine translation made 10 March 2022; of record; citations herein to English machine translation of Table 1 made 26 August 2022; of record).
Iwatsuka et al. discloses an ophthalmic drug product (title) wherein Formula 1 of Test Example 1 therein consists of 0.1 g/100ml (i.e., 0.1% w/v) brimonidine tartrate (i.e., a pharmaceutically acceptable salt of brimonidine), 1 g/100ml (i.e., 1% w/v) brinzolamide, 0.4 g/100ml (i.e., 0.4% w/v) CARBOPOL (i.e., carboxyvinyl polymer, suspending agent, viscosity/thickening agent), 0.025 g/100ml (i.e., 0.025% w/v) tyloxapol (i.e., a surfactant), 0.3 g/100ml (i.e., 0.3% w/v) boric acid (i.e., a borate), 0.2 g/100ml (i.e., 0.2% w/v) sodium chloride (i.e., a tonicity adjusting agent), 1 g/100ml (i.e., 1% w/v) propylene glycol (i.e., a polyol, only one polyol), 0.003 g/100ml (i.e., 0.003% w/v) benzalkonium chloride (i.e., an antimicrobial preservative), appropriate amount of sodium hydroxide (i.e., a buffering agent), and purified water balance (i.e., an aqueous composition), with a pH of 6.5 (Table 1) wherein the composition reduces intraocular pressure for treatment of glaucoma and ocular hypertension (Use, page 5 paragraph 11) wherein one or more buffering agents such as borate buffer / boric acid may be included therein (bottom of pages 4 to top of page 5) wherein a viscosity/thickening agent such as carboxyvinyl polymer or polyvinylpyrrolidone may be included therein in order to provide a desired viscosity wherein the content thereof may be appropriately set according to the viscosity to be imparted (page 4 paragraphs 8-10).
Regarding the claimed recitation of a polyol-borate system, since the claimed composition and Formula 1 of Iwatsuka et al. as discussed above are identical with respect to polyol and borate they must have the same properties with respect to such polyol and borate including formation of a polyol-borate system by the polyol and borate therein.  See MPEP 2112.01(II).
	Regarding the claimed recitation of satisfaction of USP preservative efficacy requirements, since the claimed composition and Formula 1 of Iwatsuka et al. are identical they must have the same properties including satisfaction of USP preservative efficacy requirements.  See MPEP 2112.01(II).
	Regarding the claimed recitation of viscosity of 210 cps to less than 1000 cps measured as claimed, although Iwatsuka et al. does not disclose such claimed viscosity range, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the composition of Iwatsuka et al. such as Formula 1 thereof by varying the concentration of viscosity/thickening agent such as carboxyvinyl polymer or polyvinylpyrrolidone therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Iwatsuka et al. teaches that a viscosity/thickening agent such as carboxyvinyl polymer or polyvinylpyrrolidone may be included therein in order to provide a desired viscosity wherein the content thereof may be appropriately set according to the viscosity to be imparted.  See, e.g., In re Applied Materials Inc., 692 F.3d 1289, 103 USPQ2d 2000, 2005-06 (Fed. Cir. 2012) (“A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.”).  It is also noted that a prima facie case of obviousness may be established even though a prior art reference does not disclose any particular value or range for a variable, but teaches that the claimed variable is known to affect results or properties.  See In re Boesch, 617 F.2d 272, 273-274, 276, 205 USPQ 215 (C.C.P.A. 1980) (finding that a prior art teaching that a higher average electron hole number (Nv) results in a higher chance for the precipitation of embrittling phases is a sufficient teaching to suggest experimentation necessary to achieve a claimed composition reciting a specific Nv range even though the prior art teaches no specific Nv value or range).
Regarding claim 20, although Formula 1 of Iwatsuka et al. includes CARBOPOL (i.e., carboxyvinyl polymer, suspending agent, viscosity/thickening agent) therein, Iwatsuka et al. discloses that a viscosity/thickening agent such as carboxyvinyl polymer may be included therein as discussed above, and thus inclusion of such CARBOPOL is optional, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Iwatsuka et al. as discussed above and to make Formula 1 without CARBOPOL therein but optionally with a different viscosity/thickening agent therein such as polyvinylpyrrolidone (i.e., a viscosity enhancing agent), with a reasonable expectation of success, given that Iwatsuka et al. teaches that inclusion of CARBOPOL is optional, and teaches that a viscosity/thickening agent may be carboxyvinyl polymer such as CARBOPOL or for example polyvinylpyrrolidone.

Claim(s) 1-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka et al. as applied to claims 1-14, 16, 18, and 20 above, and further in view of Jimenez-Bayardo et al. (US 2011/0098354 A1; published 28 April 2011; of record).
Iwatsuka et al. is relied upon as discussed above.
Iwatsuka et al. does not disclose a specific borate as in claim 17.
Jimenez-Bayardo et al. discloses aqueous ophthalmic solution (abstract) for treating glaucoma (paragraphs [0004]-[0005]) wherein a pH damper system (i.e., pH buffering system) may be boric acid or sodium borate (paragraph [0044]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwatsuka et al. and Jimenez-Bayardo et al. by substituting the sodium borate of Jimenez-Bayardo et al. for the boric acid in the composition of Iwatsuka et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Iwatsuka et al. teaches that one or more buffering agents such as borate buffer / boric acid may be included therein, and Jimenez-Bayardo et al. teaches that boric acid and sodium borate are buffering systems known for use in aqueous ophthalmic compositions, and such substitution of equivalents known for the same purpose is prima facie obvious.  See MPEP 2144.06(II).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka et al. in view of Degen et al. (U.S. Patent No. 5,282,971; issued 01 February 1994; of record).
	Iwatsuka et al. discloses an ophthalmic formulation wherein CARBOPOL (i.e., a carboxyvinyl polymer) is dissolved in purified water then brimonidine tartrate, tyloxapol, boric acid, sodium chloride, propylene glycol, benzalkonium chloride, and the CARBOPOL solution are dissolved in purified water, the pH is adjusted to 6.5 with sodium hydroxide, and brinzolamide is added and mixed to obtain an ophthalmic solution, wherein 5 ml of the solution is stored in a glass or polyethylene container (i.e., a vial) (Test Example 1; pages 7-8), wherein the container may be made of polypropylene (page 7 paragraph 2) wherein the container is covered (page 6 paragraph 2) wherein benzalkonium chloride is used as a preservative (page 5 paragraph 5).
	Iwatsuka et al. does not disclose filtering as claimed.
	Degen et al. discloses filtering of ophthalmic compositions using a microporous polyvinylidene fluoride membrane (abstract) to remove undesirable contaminants from the composition (column 1 lines 5-15) wherein an example uses 0.2 micron pore size (Example 1; column 7 lines 19-21).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwatsuka et al. and Degen et al. by filtering the solution of Iwatsuka et al. as discussed above using the 0.2 micron polyvinylidene fluoride filter of Degen et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to remove undesirable contaminants from the composition as suggested by Degen et al.
	Regarding the claimed recitations of adding the various ingredients and stirring until complete dissolution, it is noted that the claim does not require any particular mixing order, and moreover any mixing order would have been obvious per MPEP 2144.04(IV)(C).
	Regarding the claimed recitation of adding 90% of a total amount of a final solution of water, any order of mixing would have been obvious as discussed above.
	Regarding the claimed recitation of adding in a clean glass vessel, as discussed above the container of Iwatsuka et al. may be glass (i.e., clean glass), and it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the ingredients as discussed above in a container as suggested by Iwatsuka et al. for convenience, such as a glass container.
	Regarding the claimed recitation of filling and sealing the final solution in polypropylene vials, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Iwatsuka et al. as discussed above and to fill the composition in 5 mL polypropylene containers (i.e., vials) and cover (i.e., seal) such containers, with a reasonable expectation of success.
Regarding the claimed recitation of viscosity of 210 cps to less than 1000 cps measured as claimed, although Iwatsuka et al. does not disclose such claimed viscosity range, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the composition of Iwatsuka et al. such as Formula 1 thereof by varying the concentration of viscosity/thickening agent such as carboxyvinyl polymer or polyvinylpyrrolidone therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Iwatsuka et al. teaches that a viscosity/thickening agent such as carboxyvinyl polymer or polyvinylpyrrolidone may be included therein in order to provide a desired viscosity wherein the content thereof may be appropriately set according to the viscosity to be imparted.  See, e.g., In re Applied Materials Inc., 692 F.3d 1289, 103 USPQ2d 2000, 2005-06 (Fed. Cir. 2012) (“A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.”).  It is also noted that a prima facie case of obviousness may be established even though a prior art reference does not disclose any particular value or range for a variable, but teaches that the claimed variable is known to affect results or properties.  See In re Boesch, 617 F.2d 272, 273-274, 276, 205 USPQ 215 (C.C.P.A. 1980) (finding that a prior art teaching that a higher average electron hole number (Nv) results in a higher chance for the precipitation of embrittling phases is a sufficient teaching to suggest experimentation necessary to achieve a claimed composition reciting a specific Nv range even though the prior art teaches no specific Nv value or range).

Response to Arguments
Applicant's arguments filed 29 November 2022 have been fully considered but they are not persuasive.
Applicant argues that Iwatsuka et al. does not disclose the claimed viscosity (remarks page 8).  In response, it would have been prima facie obvious to optimize viscosity of the composition of Iwatsuka et al. by varying the concentration of viscosity/thickening agent therein as set forth in the rejections above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617